RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2       United States v. Bowden                            No. 03-1102
        ELECTRONIC CITATION: 2004 FED App. 0278P (6th Cir.)
                    File Name: 04a0278p.06                                 Rene Shekmer, UNITED STATES ATTORNEY, Grand
                                                                           Rapids, Michigan, for Appellee. ON BRIEF: Lesley S.
                                                                           Kranenberg, KRANENBERG & McCARTHY, Battle Creek,
UNITED STATES COURT OF APPEALS                                             Michigan, for Appellant. B. Rene Shekmer, UNITED
                                                                           STATES ATTORNEY, Grand Rapids, Michigan, for
                  FOR THE SIXTH CIRCUIT                                    Appellee.
                    _________________
                                                                                                   _________________
 UNITED STATES OF AMERICA , X
            Plaintiff-Appellee, -                                                                      OPINION
                                  -                                                                _________________
                                  -   No. 03-1102
           v.                     -                                          ROGERS, Circuit Judge. Richard Lee Bowden appeals his
                                   >                                       conviction for possessing with intent to distribute more than
                                  ,                                        50 grams of cocaine base (“crack cocaine”) and sentence of
 RICHARD LEE BOWDEN ,             -
          Defendant-Appellant. -                                           168 months’ imprisonment. He raises three assignments of
                                                                           error. First, Bowden maintains that the district court erred
                                 N                                         when it denied his motion to suppress evidence obtained by
       Appeal from the United States District Court                        police during a search of his father’s home and garage and his
  for the Western District of Michigan at Grand Rapids.                    motion to suppress inculpatory statements that he made
  No. 02-00035—David W. McKeague, District Judge.                          during that search. Second, Bowden claims that the
                                                                           Government’s evidence was insufficient to support the
                      Argued: June 16, 2004                                conviction. Third, Bowden asserts that the district court
                                                                           improperly imposed a two-level increase in offense level for
             Decided and Filed: August 24, 2004                            possession of a firearm under U.S.S.G. § 2D1.1(b)(1).
                                                                           Because we are not persuaded by Bowden’s arguments, we
        Before: GILMAN and ROGERS, Circuit Judges;                         affirm the judgment of the district court in all respects.1
               FORESTER, Chief District Judge.*
                       _________________
                            COUNSEL                                            1
                                                                                 Bowden also raises several issues that are not sufficiently briefed to
ARGUED: Lesley S. Kranenberg, KRANENBERG &                                 determine the facts or the law on which Bowden relies to make them.
McCARTHY, Battle Creek, Michigan, for Appellant. B.                        These include contentions that: (1) his father’s consent to the search was
                                                                           involuntary; (2) the protective sweep of the basement violated his Fourth
                                                                           Amendm ent rights; and (3) the police lack sufficient procedural standards
                                                                           for the “kno ck-and -talk” investigative tec hnique.           Concluso ry,
    *
                                                                           undeveloped and perfunctory arguments are deem ed waived on ap peal,
      The Honorable Karl S. Forester, Chief United States District Judge   and we need not discuss them further. See Gen. Star Nat. Ins. Co. v.
for the E astern D istrict of K entuck y, sitting by de signation.         Administratia Asigurarilor de Stat, 289 F.3d 434 , 441 (6th C ir. 200 2).

                                   1
No. 03-1102                   United States v. Bowden       3    4    United States v. Bowden                   No. 03-1102

   On September 6, 2001, Officers Brian Beauchamp and            Cleveland’s consent to search the house; Cleveland agreed to
Michael Hecht went to 521 Harding Place in Kalamazoo to          a search of his own bedroom, and a broader consent once his
follow up on an informant’s tip that Bowden was dealing          daughter Dorothy arrived. Officer Beauchamp also conducted
crack and powder cocaine out of the residence. On arriving       a protective sweep of the basement, in which he saw a
at the house, Beauchamp and Hecht found Bowden mowing            number of small Ziploc baggies and a marijuana roach.
the back lawn. The officers identified themselves to Bowden
and told him that they were investigating a report that there       After Dorothy arrived, Cleveland consented to a search of
was methamphetamine in the house and asked if they could         the house. Bowden returned later and agreed to permit
search the house. Bowden told the officers that they could       Beauchamp to search his bedroom, but after Beauchamp
walk through the house, but that they were not allowed to lift   began to ask him about his connections to an individual
couches or look under the beds.                                  named Tony Scott, Bowden revoked the consent and
                                                                 informed Beauchamp that the officers would need a warrant
   On entering the house, the officers climbed the stairs and    to continue the search. Before Bowden revoked the consent,
first found a child’s bedroom where they found a plastic         however, Beauchamp found a scrap of paper containing
baggie with the corners cut off, which the officers took to be   numbers that the officers concluded were drug tabulations.
a sign of drug sales. After inspecting the top floor of the
house, the officers looked around in the kitchen and dining         Shortly after Bowden revoked the consent, Officer Brett
room area, where Hecht found a small plastic baggie              Hake, who had been searching the garage, contacted
containing several Vicodin pills. Bowden explained that he       Beauchamp on his two-way radio and asked Beauchamp to
was taking the Vicodin pills for pain after having dental work   come to the garage to see something he had found. En route
done, but could not identify the dentist who prescribed the      to the garage, Beauchamp learned that Cleveland had decided
pills or locate the prescription bottle.                         to revoke the consent for the entire house on the advice of
                                                                 family members. When Beauchamp arrived at the garage to
  After finding the pills, the officers questioned Bowden        tell Hake that the consent had been revoked, Hake showed
about his criminal history. Bowden told them that he had         Beauchamp a quantity of crack cocaine that Hake had found
been convicted for possession of crack ten years prior.          in a sock.
Beauchamp contacted the dispatcher on his mobile phone to
verify Bowden’s criminal record and discovered that Bowden         After showing Bowden the crack cocaine recovered from
actually had two prior drug convictions. Beauchamp asked         the garage, the officers were unable to procure renewed
for consent to search the house, but Bowden refused because      consent to search the house and went to obtain a search
he had to drive his sister somewhere. Beauchamp told             warrant. On executing the search warrant, the officers
Bowden that he was free to leave, but that the officers would    recovered a handgun and a black shaving bag containing
secure the house while they obtained a search warrant.           roughly $15,000 cash. The officers asked Bowden whether
Before leaving, Bowden went out to the garage and locked it      they might find his fingerprints on the drugs or the gun, to
to prevent anything from being stolen.                           which Bowden responded, “You won’t find my fingerprints
                                                                 on my gun in the garage.”
  After Bowden left, the officers went back into the house to
speak with Bowden’s elderly father, Cleveland, who lived in        After being indicted on the drug charge, Bowden made
the house. The officers decided to attempt to procure            three suppression motions: (1) a motion to suppress
No. 03-1102                           United States v. Bowden              5    6     United States v. Bowden                      No. 03-1102

inculpatory statements Bowden made to the police during the                     consent to a search of the garage because he could not
search of the house, (2) a motion to suppress the evidence                      effectively render blanket consent to search the entire
obtained pursuant to the search warrant because the police                      premises. Bowden’s argument is meritless; Cleveland had at
used an improper “knock and talk” procedure to generate                         least apparent authority to consent to the search, and the
sufficient probable cause to support the warrant, and (3) a                     police reasonably relied on that consent.
motion to suppress the evidence obtained through the search
warrant. The district court denied all three of the motions.                       Bowden argues that, when Cleveland denied the police
Bowden was convicted after a jury trial.                                        consent to search his son’s bedroom, the police should have
                                                                                been on notice that Cleveland lacked authority to grant
  At sentencing, the Government sought a two-level increase                     unlimited consent to search the remainder of the property and
in offense level for the firearm that was recovered in the                      that the police had an affirmative duty to determine
search. See U.S.S.G. § 2D1.1(b). The district court rejected                    Cleveland’s nexus to each individualized segment of the
Bowden’s argument that the weapon was “not the type used                        property prior to searching. Unsurprisingly, Bowden does not
in drug trafficking” and imposed the two-level increase.                        cite a single case supporting this proposition. When a person
After calculating the offense level and Bowden’s criminal                       with actual or apparent authority gives the police consent to
history points, the district court sentenced him, at the bottom                 search, that consent validates a warrantless search as long as
end of the range, to 168 months of imprisonment.                                the police reasonably comply with the scope of the search.
                                                                                See Shamaeizadeh v. Cunigan, 338 F.3d 535, 547 (6th Cir.
  First, the district court did not err when it refused to                      2003). If, as in this case, a property owner restricts the police
suppress the evidence obtained from the search of the garage,                   from searching a certain area of the property, the police are
because the police reasonably relied on a valid grant of                        not necessarily unreasonable in concluding that the areas
consent to search the premises.2 Bowden contends that his                       which were not included in the restriction are within the scope
father Cleveland lacked actual or apparent authority to                         of consent.
                                                                                  We further reject Bowden’s argument that the crack cocaine
    2
                                                                                should have been excluded because the police recovered it
       In reviewing the denial of a suppression motion, we review the           from the garage after Cleveland revoked the consent to
district court’s legal conclusions de novo and its factual findings for clear   search. The district court concluded that the officer searching
error. See United States v. Fullerton, 187 F.3d 587 , 590 (6th Cir. 1999).
     Initially, we assume that Bowden has standing to object to the
                                                                                the garage recovered the sock containing the crack cocaine
warrantless search of his father’s home and garage. Although Bowden             from the rafters of the garage before Cleveland expressed his
did not maintain a permanent residence at his father’s home, his familial       revocation of the consent to the officers in the house. This
ties to the homeowner, his permanent maintenance of a bedroom at the            conclusion is a factual finding, which we review for clear
house and his occasional sleeping there are sufficient to give rise to a        error. See United States v. Buchanon, 72 F.3d 1217, 1222-23
reaso nable expe ctation of privacy. See Minnesota v. Carter, 525 U.S. 83,
90 (1998) (reasoning that facts indicating a “degree of acceptance into the
                                                                                (6th Cir. 1995). Although it is equally plausible that the
household” are necessary to establish reasonable expectation of privacy);       officer could have recovered the sock after the consent was
Min neso ta v. Olson, 495 U.S. 91, 98 (1990 ) (hold ing that an overnight       revoked, that does not establish that the district court’s
guest has reasonable expectation of privacy in host home); United States        conclusion was clearly erroneous. Moreover, even if the
v. Heath, 259 F.3d 52 2, 533 (6th Cir. 2001) (holding that defendant, who       district court’s factual finding were clearly erroneous,
was lessee’s cousin and slept on the couch “once a week for
app roxim ately two years,” had stan ding to object to search).
                                                                                Cleveland revoked the consent in the house at nearly the same
No. 03-1102                         United States v. Bowden            7    8       United States v. Bowden                            No. 03-1102

time the officer recovered the crack cocaine from the garage.               suspect possessed unrestrained freedom of movement during
It would have been virtually impossible for the officer to have             questioning; and whether the suspect initiated contact with the
become aware of the revocation of the consent before he                     police . . . [or] acquiesced in their requests to answer some
recovered the sock. Therefore, the officer acted in good faith              questions.” United States v. Swanson, 341 F.3d 524, 529 (6th
based on what he believed to be valid consent.                              Cir. 2003).
   Next, we reject Bowden’s claim that the district court                      The questioning in this case did not amount to custodial
should have suppressed his inculpatory statements. Bowden                   interrogation. First, the officers did not formally arrest
failed to establish that he was in custody at the time he made              Bowden until seven months after Bowden made the
the statements. He maintains that the totality of the                       incriminating statements. Second, Bowden was not
circumstances—“the discovery of the drugs, four armed                       handcuffed or otherwise restrained, and he was not threatened
police officers, and the coerciveness of the setting”—created               with anything except the possibility of federal prosecution.
a situation in which Bowden, although not actually confined,                Third, and most importantly, Bowden terminated the
was effectively in custody. Bowden has not, however, shown                  interview after making the statement that the police would not
any facts indicating that he was in custody.                                find his fingerprints on “his gun.” These facts generally show
                                                                            that Bowden was not in custody. Moreover, the fact that
   Miranda requires that police officers warn a suspect of his              Bowden effectively terminated the interview shows willing
rights only after the suspect is “taken into custody or                     acquiescence to answer police questions prior to the
otherwise deprived of his freedom of action in any significant              termination and freedom to terminate the discussion at will.
way.”3 Miranda v. Arizona, 384 U.S. 436, 444 (1966). In                     The district court was accordingly correct in denying
determining whether a suspect is in custody, the court must                 Bowden’s suppression motions.
look to the totality of circumstances surrounding the
interrogation to determine whether the suspect was either                     Contrary to Bowden’s second argument, the Government’s
formally placed under arrest or was restrained in movement                  evidence was sufficient to convict because a rational jury,
in a manner similar to a formal arrest. Stansbury v.                        based on the evidence presented in the Government’s case,
California, 511 U.S. 318, 322 (1994). Among the factors the                 could have concluded beyond a reasonable doubt that
court should consider in examining the totality of the                      Bowden was guilty of the offense.4 Bowden maintains that,
circumstances are: “(1) the purpose of the questioning,                     because the evidence showed that a neighbor was
(2) whether the place of questioning was hostile or coercive,               momentarily unsupervised in the garage, no rational jury
(3) the length of the questioning, and (4) other indicia of                 could have concluded, beyond a reasonable doubt, that the
custody such as whether the suspect was informed at the time
that the questioning was voluntary or that the suspect was free
to leave or to request the officers to do so; whether the                       4
                                                                                  W e apply a highly deferential standard in reviewing a jury verdict,
                                                                            asking whether, viewing the evidence in a light most favorable to the
                                                                            prosecution, any reasonable jury could have found the elements of the
    3
                                                                            offense beyond a reasonable doubt. Jackson v. Virg inia, 443 U.S. 307,
      The question of whether a defendant was in custody, and therefore     319 (1979). “The evidence need not be inconsistent with every
entitled to Miranda warnings, is a mixed question of law and fact that we   con clusion save that of guilt, so long as it establishes a case from which
review here de novo. United States v. Swanson, 341 F.3d 524 , 528 (6th      the jury could find the defendant guilty beyond a reaso nable doubt.”
Cir. 20 03).                                                                United States v. Jefferson, 149 F.3d 444 , 445 (6th C ir. 199 8).
No. 03-1102                     United States v. Bowden        9    10       United States v. Bowden                           No. 03-1102

crack cocaine recovered from the garage belonged to                 §2D1.1(b)(1).5 Bowden argues that there was insufficient
Bowden.                                                             evidence to show that he possessed the firearm recovered with
                                                                    the crack and that “it was clearly improbable that the weapon
  Although a reasonable jury could have concluded that the          was used in connection with drugs.”6 Bowden’s admission of
neighbor might have been the true owner of the crack, and           ownership of the gun, alongside the fact that the gun was
chosen to acquit Bowden, it is not enough to overturn a jury        found lying near the drugs, were more than sufficient to
verdict to show that there was a plausible alternative. We          connect the gun to the underlying offense.
may overturn the jury’s verdict only if it is unreasonable. In
this case, the jury had ample evidence from which it could            Bowden bears the burden of showing clearly that the
have concluded that Bowden was the owner of the crack               weapon recovered was unconnected with the offense. United
cocaine recovered from the garage. The simple fact that             States v. Zimmer, 14 F.3d 286, 290 (6th Cir. 1994). All he
Bowden can identify an alternative theory of the crime does         offers in this regard is the general statement that the .22
not compel the reversal of the jury’s verdict.                      revolver recovered from the scene was “rather decrepit” and
                                                                    that “[t]here was no evidence that this was the type of weapon
   At trial, the Government put forward the following               used by drug dealers.” These assertions do not lead to the
evidence: (1) testimony that Bowden had regular access to           conclusion that the district court erred. First, these claims are
the house and to the garage; (2) plastic baggies recovered          unsupported by any evidence in the record. Second, even if
from the house with the corners removed, which the police           there were factual support for these claims, nowhere in the
officers testified was indicative of on-going drug distribution     guideline does it state that the increase only applies to
activities; (3) Beauchamp’s testimony that he recovered from        weapons that are shiny and new, or are just like the guns
Bowden’s bedroom drug tabulations recorded on slips of              every other drug dealer uses. All that is required is that the
paper; (4) Beauchamp’s testimony that Bowden went out to            defendant possess a firearm in connection with a drug
the garage and was looking up at the rafters in the general         offense.
area where the crack was later located; (4) testimony that the
crack was divided into quarter-ounce quantities and packaged          Cases in which this court has declined to impose the
in the corners of plastic baggies; (5)$15,520 in cash recovered     offense-level increase, because it was “clearly improbable”
from the basement in a shaving bag also containing pay stubs
in Bowden’s name; and (6)Bowden’s admission of ownership
                                                                         5
of the handgun that was recovered alongside the crack. Even                After oral argume nt, Bo wden asserted that the Sup reme Court’s
in the face of Bowden’s alternative theory that the neighbor        opinion in Blakely v. Washington, ___ U.S. ___ , 124 S. Ct. 2351 (20 04),
planted the crack cocaine in the garage, there was sufficient       mandated the reversal of his sentence because the district court applied an
                                                                    enhancement on the basis of an aggravator “which was not a necessary
evidence linking Bowden to drug dealing in the house and the        part of the jury’s verdict.” Generally, we do not consider issues raised for
garage that, viewed in the light most favorable to the              the first time on appeal. Overstreet v. Lexin gton -Fa yette U rban Coun ty
Government, could enable a reasonable juror to find Bowden          Government, 305 F.3d 566, 578 (6th Cir. 2002) . In any event, the
guilty beyond a reasonable doubt.                                   argument is precluded by our intervening decision in United States v.
                                                                    Koch, No. 02-6278, order filed Aug. 13, 2004.
  Finally, the district court did not err in imposing a two-level        6
increase in sentencing offense level pursuant to U.S.S.G                 The district court’s determination that Bowd en possessed a firearm
                                                                    in connection with a drug crime is subject to review for clear error.
                                                                    United States v. Stew art, 306 F.3d 295 , 326 (6th C ir. 200 2).
No. 03-1102                    United States v. Bowden       11

that the weapon related to the drug crime, are distinguishable.
For example, in Zimmer, the firearms in question were three
hunting rifles recovered from the living room of the
residence, while the drugs were recovered from the basement.
Id. at 291. The Zimmer court concluded that it was clearly
improbable that the guns were connected to the offense
because the defendant hunted on the property regularly and
because it was not a case in which drug dealing was taking
place out of his home. Id. In United States v. Garner, 940
F.2d 172, 175 (6th Cir. 1991), the weapon in question was an
antique single-shot derringer that was unloaded and locked in
a safe separate from the drugs recovered from the scene.
  Unlike in those cases, the weapon at issue here is not
clearly associated with some activity other than drug
distribution. Because the gun was lying immediately next to
the drugs, Bowden’s only basis for his assertion that the gun
was probably not linked to the drug crime is the notion that
the weapon was “decrepit.” Even if that assertion were
supported by the evidence, there is no basis in logic or law for
declining to impose the enhancement on drug dealers whose
guns are not as well-kept or as up-to-date as other drug
dealers’ guns.
                      CONCLUSION
   For the foregoing reasons, the judgment of the district court
is AFFIRMED.